Citation Nr: 1210823	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  02-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from September 1970 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD and depression.  

In June 2003, the Veteran provided testimony at a Board hearing conducted by the undersigned at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file. 

This case was most recently before the Board in February 2010.  At that time, the Board remanded the claim to have the RO comply with its December 2003 remand directives.  The requested development has been accomplished and the case has returned to the Board for appellate consideration.  

The Board notes because the Veteran's claim is being substantiated in the decision below, there is no useful purpose in having the appeal remanded to have the RO initially consider evidence received after issuance of its Supplemental Statement of the Case in early November 2011, or in granting the attorney's request for a ninety day (90) day extension to submit additional evidence.  See Soyini, v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board will proceed will its appellate review of the instant claim. 


FINDING OF FACT

The Veteran has PTSD due to a verified event during active military service. 



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder manifested by PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b) In view of the Board's favorable decision to grant service connection for an acquired psychiatric disorder manifested by PTSD in the analysis below, any further discussion as to any lapses in duties to assist and notify would not serve any useful purpose.  See Soyini, supra. 

II. Merits Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  While the Veteran's claim has yet to be decided by the Board, his claimed stressor does not involving feelings of anxiety due to being under attack from enemy fire.  Thus, the new criteria regarding the verification of PTSD stressors are not applicable in this case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently has an acquired psychiatric disorder, to include PTSD, as a result of having witnessed a tank run over and kill two children while serving as a gunner with Troop D, 1st Battalion around March or April 1971 in Germany.  (See June 2003 Transcript (T.)).

Post-service VA and private medical records show that the Veteran currently has a diagnosis of PTSD.  An October 2005 VA medical examination report contains the VA psychologist's impression that assuming the above-cited incident was confirmed, then the Veteran would meet the criteria for PTSD.  (See October 2005 VA examination report).  Subsequent VA treatment and private treatment records show the Veteran has continuously been diagnosed as having PTSD based upon the above-cited in-service tank incident, most recently in February 2011.  (See February 2011 hospitalization report, prepared by Shands Jacksonville).  While the October 2005 VA psychologist diagnosed the Veteran as having alcohol abuse at the close of November 2010 and September 2011 VA examinations, the United States Court of Appeals for Veterans Claims (Court) has made clear that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even if the Board were to rely on the November 2010 and September 2011 VA examinations, it may not ignore the earlier evidence during the pendency of the appeal confirming a current diagnosis of PTSD.

As the Veteran has been found to have a diagnosis of PTSD, the crux of his claim hinges on whether there is sufficient credible supporting evidence that the in-service tank incident occurred and a diagnosis of PTSD based on that confirmed stressor.  

Here, there is credible evidence that the in-service tank incident occurred, as the Veteran has alleged.  The Veteran's personnel records show that he was stationed in Germany from May 25, 1971 to September 3, 1971.  He served as a gunner from June 30, 1971 to April 1972 with Troop D 1/14th ACR USAREUR.  A CID Report of Investigation, dated in mid-January 1972, reflects that in December 1971, a member of the above-cited unit lost control of a tank in which he was the driver and struck two (2) German boys, one of which appeared to be dead.  (See June 1972 CID Report of Investigation).  On review of the evidence above, the Board finds the tank incident that seriously wounded two German children in 1971, as recounted by the Veteran, has been verified. 

The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).  However, the sufficiency of the stressor is a medical determination, and adjudicators may not render a determination on this point without independent medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994). 

In this case, an October 2005 VA psychologist stated that if the in-service tank incident could be verified, then the criteria for PTSD would be met.  As the incident has been verified as noted above, the Board concludes the criteria for service connection for PTSD are met.  

The Board has reviewed the evidence of record and considered the Veteran's lay testimony.  The Board finds that the weight of the probative evidence supports the claim.  VA and private treatment records and examination reports note a history of military service that has been substantiated in the official service records. Moreover, even though a 1992 private treatment record shows that the Veteran was initially diagnosed with PTSD due to a motor vehicle accident and subsequent VA records reflects that he has a post-service history of alcohol abuse, the evidence nevertheless indicates that he has PTSD due his active duty military service.  

Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, and credible supporting evidence of the occurrence of the stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, manifested by PTSD. 


ORDER

Service connection for an acquired psychiatric disorder manifested by PTSD is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


